Citation Nr: 0422342	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  00-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945.  He died in October 1999.  The appellant is the 
surviving spouse of the veteran.

The instant appeal as to the claim for 38 U.S.C.A. § 1318 
benefits arose from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky, which denied the claim.  In October 
2000 the appellant appeared at a hearing using 
videoconferencing techniques before the undersigned Veterans 
Law Judge.  In an April 2002 Board of Veterans' Appeals 
(Board) decision, the Board noted that it had imposed a 
temporary stay on adjudication of § 1318 claims pursuant to 
the directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
In August 2003 the Board remanded the issue in order to 
ensure that all notification and development required by the 
Veterans Claims Assistance Act (VCAA) had been completed.  

The instant appeal as to the claim for service connection for 
the cause of the veteran's death arose from a June 2003, 
which denied a claim to reopen a claim for service connection 
for the cause of the veteran's death.  In August 2003, the 
Board remanded the issue in order for the appellant to be 
provided with a statement of the case (SOC).  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Subsequently, a supplemental 
statement of the case (SSOC)was issued in July 2004, and the 
appellant perfected her appeal via correspondence dated later 
that month.

The Board notes that the RO determined that new and material 
evidence had been presented in the July 2004 SSOC.  However, 
regardless of whether the RO found that the additional 
evidence was sufficient to reopen the claim, the Board must 
also consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions).


FINDINGS OF FACT

1.  An April 2002 Board decision denied the appellant's claim 
for service connection for the cause of the veteran's death.

2.  Additional evidence submitted since the April 2002 Board 
decision, namely the amended death certificate, is new and 
material and raises a reasonable possibility of 
substantiating the claim. 

3.  Competent medical evidence establishes that the veteran's 
service-connected major depression was an underlying cause of 
his death.

4.  At the time of his death in October 1999, the veteran was 
service-connected with a 30 percent disability rating for 
anxiety reaction also diagnosed as major depression.  He was 
also service-connected with a noncompensable disability 
rating for malaria.  His combined disability rating of 30 
percent had been in effect since 1995.

5.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death.

6.  The appellant has not identified that she wished to 
challenge any earlier RO or Board decision for clear and 
unmistakable error (CUE) as part of her § 1318 claim, let 
alone provide the requisite specificity as to why a § 1318 
CUE theory should be successful and would have sustained her 
claim.


CONCLUSIONS OF LAW

1.  The April 2002 Board decision denying a claim for service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  New and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2003).

3.  Affording the appellant the benefit of the doubt, the 
criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.312 (2003).

4.  The criteria for DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5102, 5103A 
(West 2002); 38 C.F.R. § 3.22 (2003); 38 C.F.R. § 3.22 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death

The appellant contends, in substance, that the veteran's 
service-connected major depression contributed substantially 
to cause his death.  Service connection for the cause of the 
veteran's death was previously denied by the Board in April 
2002.  The April 2002 Board decision is final, and new and 
material evidence is required to reopen the claim.  Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Prior to the time 
the appellant filed her current claim, the law was amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  Due to the fact that the 
effective date of the amended regulation, August 29, 2001, 
was prior to the date of the appellant's claim to reopen, 
August 5, 2002, the new standard is applicable to the 
appellant's claim.

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the April 2002 Board 
decision included evidence that at the time of his death the 
veteran had been service-connected for major depression for 
several years.  The evidence included records of the 
veteran's final hospitalization, including a document which 
listed depression as a cause of the veteran's death.  The 
physician listed on that document was W. E. Shuttleworth, 
M.D.  Further, the evidence included an April 19, 2000, 
written statement from Dr. Shuttleworth which stated that the 
veteran's final hospitalization was precipitated by his 
mental condition, that his mental condition included a 
history of depression, and that "his mental condition 
impaired his proper convalescence from the pneumonia which in 
part played into [his] subsequent death . . . ."  

The evidence also included the veteran's death certificate, 
completed by Dr. Shuttleworth, which listed respiratory 
failure due to bilateral pneumonia as the cause of death.  
The death certificated did not indicate that depression was 
in any way related to his death.  Further, the evidence 
included a VA medical opinion which concluded, after a review 
of the record, that "the original service-connected 
condition of anxiety or depression did not appear to be a 
significant contributory factor which interfered with his 
convalescent process from the pneumonia, or for his death" 
since VA examinations in the years prior to the veteran's 
death as well as the reports from the veteran's final 
hospitalization, indicated that his primary psychiatric 
problem was nonservice-connected dementia and related 
behavioral aggression.

The present claim for benefits was initiated in August 2002 
when the appellant filed a written request to reopen her 
claim for service connection for the cause of the veteran's 
death.  Because the Board finds, as explained in further 
detail below, that new and material evidence has been 
presented in this case and that service connection for the 
cause of the veteran's death is warranted, the Board does not 
find that the appellant has been prejudiced by any failure on 
the part of VA to fulfill the statutory and regulatory duty 
to notify and duty to assist, to the extent the duty to 
assist applies to claims to reopen.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).
 
Evidence which has been received since the time of the April 
2002 denial includes written statements prepared by the 
appellant, her representative, and, most significantly, a 
certified copy of the veteran's amended death certificate 
which lists severe depression as a significant condition 
which contributed to death but did not result in the 
underlying cause of death.

The Board finds that the amended death certificate alone is 
sufficient to warrant reopening of the appellant's claim.  
The amended death certificate is "new" in that it was not 
previously submitted to VA decisionmakers.  The "new" 
evidence is also "material," inasmuch as it relates to an 
unestablished fact necessary to substantiate the claim.  The 
unestablished fact to which it relates concerns whether the 
veteran's service-connected depression was a significant 
factor in the veteran's death.  The amended death 
certificate, which now lists the service-connected disorder 
as a "significant condition" which "contributed to death", 
it tends to show a positive relationship between the 
veteran's service-connected depression and his death.  In 
this way, it raises a reasonable possibility of 
substantiating the claim.  The Board indicated in the April 
2002 prior final denial that the claim was denied because the 
preponderance of the evidence did not demonstrate that the 
service-connected depression was a significant factor in the 
veteran's death.  New and material evidence having been 
submitted, the appellant is entitled to have her claim 
considered de novo.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002).  For a service-connected 
disability to be the primary cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related thereto.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  As an initial matter, the Board notes 
that the appellant does not contend, and the evidence does 
not show, that a service-connected disability was the primary 
cause of death.  The Board further notes that the appellant 
does not contend, nor does the evidence show, that the 
veteran's other service-connected disability, malaria, was in 
any way a factor in his death.  Accordingly, the Board will 
focus its discussion on the appellant's contentions, that is, 
whether the veteran's service-connected depression was a 
contributory cause of death.  

As to the question of whether the veteran's service-connected 
depression was a contributory cause of death, the Board finds 
an approximate balance of positive and negative evidence on 
this question.  The law defines a service-connected disorder 
as a contributory cause of death where "it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c) (2003).  The "positive" 
evidence includes the amended death certificate which lists 
severe depression as a significant condition which 
contributed to death; the record from the veteran's final 
hospitalization which listed depression as a cause of the 
veteran's death; and the April 19, 2000, written statement 
from Dr. Shuttleworth which stated that the veteran's final 
hospitalization was precipitated by his mental condition, 
that his mental condition included a history of depression, 
and that "his mental condition impaired his proper 
convalescence from the pneumonia which in part played into 
[his] subsequent death . . . ."  

The "negative" evidence includes the April 2001 VA medical 
opinion which concluded, after a review of the record that 
did not include the amended death certificate, that "the 
original service-connected condition of anxiety or depression 
did not appear to be a significant contributory factor which 
interfered with his convalescent process from the pneumonia, 
or for his death" since VA examinations in the years prior 
to the veteran's death as well as the reports from the 
veteran's final hospitalization, indicated that his primary 
psychiatric problem was nonservice-connected dementia and 
related behavioral aggression.

The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's service-connected 
depression was a contributory factor in his death.  The 
veteran's treating physician has repeatedly asserted that the 
service-connected depression played a significant role in his 
death; however, the VA physician who reviewed the file in 
April 2001 found no significant relationship between the 
veteran's service-connected depression and his death.  
Applying the benefit of the doubt rule, the Board concludes 
that the veteran's service-connected depression was a 
contributory cause of his death.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53-55 (1990).  Accordingly, service connection 
is warranted for the cause of the veteran's death.

38 U.S.C.A. § 1318 Benefits 

As an initial matter, the Board notes that the grant of 
service connection for cause of death renders the 1318 claim 
moot for the period since the appellant filed her claim to 
reopen on August 5, 2002.  However, as the claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 has been pending since the 
appellant's formal claim for death benefits (VA Form 21-534) 
was received in March 2000, the Board will address the 
38 U.S.C.A. § 1318 claim for that period.

After the initial adjudication of this claim, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court's decision in Pelegrini v. Principi, No. 01-944, 
slip op. at 9 (U.S. Vet. App. June 24, 2004), held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  

However, in a case such as this, where there is no legal 
basis for the claim or undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
assist the claimant or to provide notice of the information 
and evidence necessary to substantiate a claim.  VAOPGCPREC. 
5-2004 (June 23, 2004).  

Even if the VCAA is for application in this case, the Board 
finds that proper notification was provided to the appellant 
in a June 4, 2003, phone conversation and via correspondence 
from the RO dated February 12, 2004.  In addition, the Board 
finds that the duty to assist has been satisfied.  She did 
not identify any additional pertinent evidence.  The Board is 
not aware of a basis for speculating that relevant evidence 
exists that VA has not obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1).  However, as the 
question in this case focuses on the interpretation of the 
applicable laws the Board finds that additional development 
for medical examination or opinion is not necessary.

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided). 

The Board has reviewed all the evidence in the claims 
folders, which includes, but is not limited to:  service 
medical records, VA examinations and treatment records, 
private medical records and statements, rating decisions, and 
the appellant's contentions and her representative's 
contentions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
appellant or on her behalf.  Rather, the Board's analysis 
will focus specifically on what the evidence shows, or does 
not show, on this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.
 
In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits that could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.
 
Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 to 
restrict the award of DIC benefits to cases where the 
veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by § 1318, or would have 
established such right but for CUE in the adjudication of a 
claim or claims.
 
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to  "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."
 
In NOVA I, the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  NOVA 
I, 260 F.3d at 1376-77. The Federal Circuit concluded that 
the revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. 
§ 20.1106, which interprets a virtually identical veterans 
benefit statute, 38 C.F.R. § 1311(a)(2), and that VA failed 
to explain its rationale for interpreting these virtually 
identical statutes (1311 and 1318) in conflicting ways.  The 
Federal Circuit remanded the case and directed VA to stay all 
proceedings involving claims for DIC benefits under 
38 U.S.C.A. § 1318 where the outcome is dependent on 
38 C.F.R. § 3.22 pending, the conclusion of expedited 
rulemaking.
 
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 
(2002), effective May 6, 2002.
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit, after reviewing its holding 
in NOVA I, acknowledged that VA had determined that the two 
statutes at issue should be interpreted the same way and had 
amended 38 C.F.R. § 20.1106 to provide that claims under 
§ 1311(a)(2), like claims under § 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
§§ 1311(a)(2) and 1318 in the same way, and could properly 
construe the language of the two statutory sections to bar 
the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening, i.e., "hypothetical 
entitlement" claims.

The Board notes that although 38 C.F.R. § 3.22 was clarified 
before the appellant filed her claim for benefits, much of 
the evolution of analysis for 38 U.S.C.A. § 1318 claims 
occurred after receipt of her claim.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Court noted that when the law 
controlling an issue changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, "the question arises as to which 
law now governs."  Id. at 311.  In that regard, the Court 
held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes, as discussed above, 
that the Federal Circuit found that VA's actions in amending 
the regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions that construed 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way antithetical 
to the agency's interpretation and was free to challenge 
them, to include through the route of rulemaking.  Id. at 
1374.  Thus, to the extent there has been any change in the 
law or regulations relevant to the claim, the changes are not 
of the material type that altered the appellant's rights, but 
rather clarified those rights.

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C.A. §§ 1311(a)(2) or 1318.  As such, the only 
possible remaining ways of prevailing on this claim are: (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.

With regard to the statutory duration requirements for a 
total disability rating, the Board notes that the veteran was 
never awarded a total disability rating during his lifetime 
with the exception of a brief period in 1983 when he received 
a total rating for his service-connected anxiety and 
depression disorder based on a period of hospital treatment 
under the provisions of 38 C.F.R. § 4.29.  His only other 
service-connected disorder was for malaria, and that disorder 
had consistently been rated as noncompensably disabling since 
1947.

In addition, although the veteran had a claim for increase 
for his psychiatric disability as well as a claim for service 
connection for hepatitis pending at the time of his death, 
those claims were adjudicated on an accrued benefits basis.  
It was determined in April 2000 and July 2004 rating 
decisions that service connection and an increased rating, 
respectively, were not warranted.  Therefore, the evidence 
does not reflect that the veteran was continuously rated 
totally disabled due to any service-connected disability for 
a period of 10 years or more at the time of his death in 
October 1999.

Further, the appellant does not contend that the RO 
determinations denying service connection or increased 
ratings were clearly and unmistakably erroneous.  It 
necessarily follows that the veteran was not in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award § 1318 benefits.  
Accordingly, since the law, and not the evidence, is 
dispositive in this case, the Board finds that entitlement to 
§ 1318 benefits is not warranted.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The Board is sympathetic to the 
appellant's contentions, but notes that her statements 
concerning the severity of the veteran's service-connected 
disabilities are not dispositive in this particular case.  
Even if the evidence were dispositive in this case, the Board 
finds that, for the reasons explained above, the 
preponderance of the evidence is against the claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened.  In addition, the claim for 
service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



